

116 S1550 IS: Helping to Encourage Real Opportunities (HERO) for At-Risk Youth Act of 2019
U.S. Senate
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1550IN THE SENATE OF THE UNITED STATESMay 20, 2019Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the work opportunity credit for certain youth
 employees, and to extend empowerment zones.1.Short titleThis Act may be cited as the Helping to Encourage Real Opportunities (HERO) for At-Risk Youth Act of 2019.2.Modification and extension of work opportunity credit for certain youth employees(a)Expansion of credit for summer youth(1)Credit allowed for year-round employmentSection 51(d)(7)(A) of the Internal Revenue Code of 1986 is amended—(A)by striking clauses (i) and (iii) and redesignating clauses (ii) and (iv) as clauses (i) and (ii), respectively;(B)in clause (i) (as so redesignated), by striking (or if later, on May 1 of the calendar year involved),;(C)by striking the period at the end of clause (ii) (as so redesignated) and inserting , and; and(D)adding at the end the following new clause:(iii)who will be employed for not more than 20 hours per week during any period between September 16 and April 30 in which such individual is regularly attending any secondary school..(2)Increase in credit amountSection 51(d)(7) of the Internal Revenue Code of 1986 is amended by striking subparagraph (B) and by redesignating subparagraph (C) as subparagraph (B).(3)Conforming amendments(A)Subparagraph (F) of section 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking summer.(B)Paragraph (7) of section 51(d) of such Code is amended—(i)by striking summer each place it appears in subparagraphs (A);(ii)in subparagraph (B), as redesignated by paragraph (2), by striking subparagraph (A)(iv) and inserting subparagraph (A)(ii); and(iii)by striking summer in the heading thereof.(b)Credit for at-Risk youth(1)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or , and by adding at the end the following new subparagraph:(K)an at-risk youth..(2)At-risk youthParagraph (14) of section 51(d) of such Code is amended to read as follows:(14)At-risk youthThe term at-risk youth means any individual who is certified by the designated local agency—(A)as—(i)having attained age 16 but not age 25 on the hiring date,(ii)as not regularly attending any secondary, technical, or post-secondary school during the 6-month period preceding the hiring date,(iii)as not regularly employed during such 6-month period, and(iv)as not readily employable by reason of lacking a sufficient number of basic skills, or(B)as—(i)having attained age 16 but not age 21 on the hiring date, and(ii)an eligible foster child (as defined in section 152(f)(1)(C)) who was in foster care during the 12-month period ending on the hiring date..(c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act.3.Extension of empowerment zones(a)In generalSection 1391(d)(1)(A)(i) of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2020.(b)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary's designee) may provide.